



Exhibit 10.11


CIM COMMERCIAL TRUST CORPORATION


OFFERING OF A MAXIMUM OF
$784,983,825,
ON AN AGGREGATE BASIS, OF SERIES A PREFERRED STOCK
AND
SERIES D PREFERRED STOCK


SECOND AMENDED AND RESTATED
DEALER MANAGER AGREEMENT


This SECOND AMENDED AND RESTATED DEALER MANAGER AGREEMENT (this "Agreement") is
entered into as of January 28, 2020, by and among CIM Commercial Trust
Corporation, a Maryland corporation (the "Company"), CIM Service Provider, LLC,
a Delaware limited liability company (the "Manager"), and CCO Capital, LLC, a
Delaware limited liability company (the "Dealer Manager"), in connection with
the public offering (the "Offering") by the Company of a maximum of
$784,983,825, on an aggregate basis, of shares of Series A Preferred Stock, par
value $0.001 per share, of the Company ("Series A Preferred Stock") and shares
of Series D Preferred Stock, par value $0.001 per share, of the Company ("Series
D Preferred Stock"). Shares of Series A Preferred Stock and Series D Preferred
Stock are referred to as "Preferred Shares". Each of the Company, the Manager,
and the Dealer Manager is from time to time referred to as a "Party" and,
collectively, the "Parties".


WHEREAS, on July 1, 2016, the Company commenced an offering of up to 36,000,000
units of the Company (the "Units") at a purchase price of up to $25.00 per Unit
(the "Prior Offering"), with each Unit consisting of (a) one share of Series A
Preferred Stock and (b) one warrant to purchase 0.25 of a share of common stock,
par value $0.001 per share, of the Company ("Common Stock");


WHEREAS, the Prior Offering was conducted pursuant to that certain registration
statement on Form S-11 (Reg. No. 333-210880), as amended from time to time, and
that certain replacement registration statement on Form S-11 (Reg. No.
333-232232) pursuant to Rule 415 promulgated under the Securities Act of 1933,
as amended (the "Securities Act");


WHEREAS, pursuant to the terms of the Dealer Manager Agreement, dated as of June
28, 2016, as amended by Amendment No. 1 thereto, dated as of August 11, 2016, by
and among the Company, the Manager and International Assets Advisory, LLC
("IAA"), as assigned by IAA to the Dealer Manager pursuant to that certain
Amendment, Assignment and Assumption Agreement, effective as of May 31, 2019, by
and among the Company, the Manager, IAA and the Dealer Manager, and as amended
and restated by the terms of the Amended and Restated Dealer Manager Agreement,
dated as of December 10, 2019 (the "A&R Agreement"), the Dealer Manager served
as the exclusive dealer manager of the Company with respect to the Prior
Offering commencing on May 31, 2019;


WHEREAS, the Company desires to terminate the Prior Offering and commence in its
place the Offering under the shelf registration statement on Form S-3 (Reg. No.
333-233255), declared effective by the U.S. Securities and Exchange Commission
(the "Commission") on November 27, 2019 (the "Shelf Registration Statement"),
which Shelf Registration Statement registered an aggregate of up to
$1,000,000,000 of newly issued (a) senior and subordinated debt securities of
the Company, (b) Common Stock, (c) shares of preferred stock, par value $0.001
per share, of the Company ("Preferred Stock"), (d) warrants to purchase debt
securities, Common Stock, Preferred Stock or other securities or properties of
the Company, (e) rights to purchase Common Stock, Preferred Stock or other
securities of the Company and (f) units comprised of two or more of the
foregoing securities (collectively, "Securities"); and







--------------------------------------------------------------------------------





WHEREAS, the Company, the Manager and the Dealer Manager desire that the Dealer
Manager serve as the exclusive dealer manager of the Company with respect to the
Offering.


NOW, THEREFORE, in consideration of foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree to amend and restate the A&R Agreement as follows:


1.Appointment. Upon the terms and subject to the conditions contained in this
Agreement, the Company and the Dealer Manager hereby confirm the appointment of
the Dealer Manager as the exclusive dealer manager for the Offering. The Dealer
Manager hereby agrees not to, and hereby agrees to instruct all Soliciting
Dealers (as defined below) not to, solicit or make any offers for the sale of
Units under the Prior Offering following the date of this Agreement.


2.Representations and Warranties of the Company. The Company hereby represents
and warrants to the Dealer Manager, as of the date of this Agreement and on each
Effective Date (as defined below), as follows:


(a)Registration Statement and Prospectus. The Company has filed with the
Commission the Shelf Registration Statement containing a base prospectus for the
registration of the Preferred Shares under the Securities Act and the rules and
regulations of the Commission promulgated thereunder (the "Securities Act Rules
and Regulations"). Except where the context otherwise requires, the term
"Registration Statement" shall refer to the most recently declared effective of
(i) the Shelf Registration Statement, (ii) any subsequent registration statement
in respect of the Offering filed with the Commission pursuant to Rule 415(a)(6)
under the Securities Act, from and after the declaration of the effectiveness of
such subsequent registration statement, and (iii) any post-effective amendment
to the Shelf Registration Statement or any subsequent registration statement in
respect of the Offering filed with the Commission, in each case from and after
the declaration of effectiveness of such post-effective amendment or subsequent
registration statement, and in each case including any information contained in
a Prospectus (as defined below) subsequently filed with the Commission pursuant
to Rule 424(b) under the Securities Act or deemed to be a part of such
registration statement pursuant to the Securities Act Rules and Regulations. The
term "Prospectus" shall refer to the base prospectus contained in the
Registration Statement, as supplemented from time to time. The term "preliminary
Prospectus" shall refer to a preliminary prospectus related to the Offering
prior to the final determination of pricing terms included at any time as part
of the Registration Statement. As used herein, the terms "Registration
Statement", "Prospectus" and "preliminary Prospectus" shall include the
documents, if any, incorporated or deemed to be incorporated by reference
therein. Except where the context otherwise requires, the term "Effective Date"
shall refer to the effective date of the Registration Statement.


(b)Documents Incorporated by Reference. The documents incorporated or deemed to
be incorporated by reference in the Prospectus (if any), at the time they were
filed with the Commission, complied in all material respects with the
requirements of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), and the rules and regulations promulgated thereunder (the "Exchange Act
Rules and Regulations"), and did not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.


(c)
Compliance with the Securities Act, Etc.



(i)On (A) each applicable Effective Date of each Registration Statement, (B) the
date of the preliminary Prospectus as to the preliminary Prospectus, (C) the
date of each Prospectus as to the Prospectus, and (D) the date any supplement to
the Prospectus is filed with the Commission as to such supplement, the
Registration Statement, the Prospectus and any amendments or supplements
thereto, as applicable, have complied, and will comply, in all material respects
with the Securities Act, the Securities Act Rules and Regulations, the Exchange
Act and the Exchange Act Rules and Regulations, as applicable; and







--------------------------------------------------------------------------------





(ii)The Shelf Registration Statement does not, and any future Registration
Statement will not, in each case as of the applicable Effective Date, include
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and the Prospectus does not, and any amendment or supplement thereto
will not, as of the applicable filing date, include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading;


provided, however, that the foregoing provisions of this Section 2(c) will not
extend to any statements contained in, incorporated by reference in or omitted
from the Registration Statement, the Prospectus or any amendment or supplement
thereto that are based upon written information furnished to the Company by the
Dealer Manager expressly for use therein.


(d)Securities Matters. There has not been (i) any request by the Commission for
any further amendment to the Registration Statement or the Prospectus or for any
additional information in respect of the Offering that has not been complied
with, (ii) any issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution or, to the
Company's knowledge, threat of any proceeding for that purpose, or (iii) any
notification with respect to the suspension of the qualification of the
Preferred Shares for sale in any jurisdiction or any initiation or, to the
Company's knowledge, threat of any proceeding for such purpose. The Company is
in compliance in all material respects with all federal and state securities
laws, rules and regulations applicable to it and its activities, including,
without limitation, with respect to the Offering and the sale of the Preferred
Shares.


(e)Company Status. The Company is a corporation duly incorporated and validly
existing under the general laws of the State of Maryland, with all requisite
power and authority to enter into this Agreement and to carry out its
obligations hereunder.


(f)Authorization of Agreement. This Agreement has been duly and validly
authorized, executed and delivered by or on behalf of the Company and, assuming
due authorization, execution and delivery of this Agreement by the Dealer
Manager, will constitute a valid and binding agreement of the Company
enforceable in accordance with its terms (except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws of the United States, any state or any political subdivision thereof which
affect creditors' rights generally or by equitable principles relating to the
availability of remedies or except to the extent that the enforceability of the
indemnity and contribution provisions contained in this Agreement may be limited
under applicable securities laws).


The execution and delivery of this Agreement by the Company and the performance
of this Agreement by the Company and the consummation of the transactions
contemplated herein, do not and will not conflict with, or result in a breach of
any of the terms and provisions of, or constitute a default under: (i) the
Company's or any of its subsidiaries' charter, by-laws, or other organizational
documents, as applicable; (ii) any indenture, mortgage, stockholders' agreement,
note, lease or other material agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries or any of their properties is bound; or (iii) any statute, rule or
regulation or order of any court or other governmental agency or body having
jurisdiction over the Company, any of its subsidiaries or any of their
properties, except in the case of clause (ii) or (iii), for such conflicts,
breaches or defaults that do not result in and would not reasonably be expected
to result in, individually or in the aggregate, a Company MAE (as defined below
in this Section 2(f)). No consent, approval, authorization or order of any court
or other governmental agency or body has been obtained by the Company or is
required for the performance of this Agreement by the Company or for the
consummation by the Company of any of the transactions contemplated hereby,
other than (A) such as have been obtained or will have been obtained at the
Effective Date under the Securities Act or the Exchange Act, or from the
Financial Industry Regulatory Authority, Inc. ("FINRA"), (B) as may be required
under state securities or applicable blue sky laws in connection with the offer
and sale of the Preferred Shares or under the laws of states in which the
Company may own real properties in connection with its qualification to transact
business in such states or as may be required by subsequent events which may
occur or (C) any such approvals the failure of which to obtain would not
reasonably be expected to result in, individually or in the aggregate, a Company





--------------------------------------------------------------------------------





MAE. Neither the Company nor any of its subsidiaries is in violation of its
charter, by-laws or other organizational documents, as applicable, in any
material respect.


As used in this Agreement, "Company MAE" means any event, circumstance,
occurrence, fact, condition, change or effect, individually or in the aggregate,
that is materially adverse to (A) the financial condition, business affairs,
properties or results of operations of the Company and its subsidiaries
considered as one enterprise, or (B) the ability of the Company to perform its
obligations under this Agreement or the validity or enforceability of this
Agreement or the Preferred Shares; provided, however, that clause (A) excludes
any development resulting from any event, circumstance, development, change or
effect (1) in general economic or business conditions, (2) in financial or
securities markets generally, or (3) generally affecting the business or
industry in which the Company operates.


(g)Actions or Proceedings. As of the date of this Agreement, there are no
actions, suits or proceedings against, or investigations of, the Company or its
subsidiaries pending or, to the knowledge of the Company, threatened, before any
court, arbitrator, administrative agency or other tribunal (i) asserting the
invalidity of this Agreement, (ii) seeking to prevent the issuance of the
Preferred Shares or the consummation of any of the transactions contemplated by
this Agreement, (iii) that would reasonably be expected to materially and
adversely affect the performance by the Company of its obligations under, or the
validity or enforceability of, this Agreement or the Preferred Shares, (iv) that
would reasonably be expected to result in a Company MAE, or (v) seeking to
affect materially and adversely the U.S. federal income tax attributes of the
Preferred Shares, except as described in the Prospectus. The Company promptly
will give notice to the Dealer Manager of the occurrence of any action, suit,
proceeding or investigation of the type referred to in this Section 2(g) arising
or occurring on or after the date of this Agreement.


(h)Sales Literature. Any supplemental sales literature or advertisement
(including without limitation any "broker-dealer use only" material), regardless
of how labeled or described, used in addition to the Prospectus in connection
with the Offering which previously has been, or hereafter is, furnished or
approved by the Company (collectively, "Approved Sales Literature"), shall, to
the extent required, be filed with and approved by the appropriate securities
agencies and bodies, provided that the Dealer Manager will make all FINRA
filings, to the extent required. Any and all Approved Sales Literature, taken
together with the Prospectus as then supplemented or amended, did not or will
not at the time provided for use include any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.


(i)Authorization of Preferred Shares. The Preferred Shares have been duly
authorized and, when issued and sold as contemplated by the Prospectus and upon
payment therefor as provided in this Agreement and the Prospectus, will be
validly issued, fully paid and nonassessable and will conform in all material
respects to the description thereof contained in the Prospectus. The shares of
Common Stock that may be issued upon redemption of the Preferred Shares have
been duly authorized and, when issued as contemplated by the Prospectus, will be
validly issued, fully paid and nonassessable and will conform in all material
respects to the description thereof contained in the Prospectus.


(j)Taxes. Any taxes, fees and other governmental charges in connection with the
execution and delivery of this Agreement or the execution, delivery and sale of
the Preferred Shares have been or will be paid when due.


(k)Investment Company. The Company is not, and after giving effect to the offer
and sale of the Preferred Shares will not be, an "investment company", as such
term is defined in the Investment Company Act of 1940, as amended.


(l)Tax Returns. Except as described in the Registration Statement and
Prospectus, the Company has filed all federal, state and foreign income tax
returns required to be filed by or on behalf of the Company on or before the due
dates therefor (taking into account all extensions of time to file), except
where failure to file such returns would not reasonably be expected to result in
a Company MAE and has paid or provided for the payment





--------------------------------------------------------------------------------





of all such taxes indicated by such tax returns and all assessments received by
the Company to the extent that such taxes or assessments have become due, except
for any such taxes that are currently being contested in good faith or as would
not reasonably be expected to result in a Company MAE.


(m)REIT Qualifications. The Company is organized and, since the date of its
inception for federal income tax purposes, has operated in conformity with the
requirements for qualification and taxation as a real estate investment trust
("REIT"). The Company intends to continue to operate in a manner that would
permit it to continue to meet the requirements for qualification and taxation as
a REIT under the Internal Revenue Code of 1986, as amended (the "Code").


(n)Independent Registered Public Accounting Firm. BDO USA, LLP, which has
certified certain financial statements appearing in the Prospectus, is an
independent registered public accounting firm within the meaning of the
Securities Act and the Securities Act Rules and Regulations.


The Company and its subsidiaries each maintains a system of internal accounting
and other controls sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with general or specific authorizations
of the Company's management; (ii) transactions are recorded as necessary to
permit preparation of the Company's financial statements in conformity with
generally accepted accounting principles as applied in the United States
("GAAP") and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with general or specific authorization of the
Company's management or directors or the Manager; and (iv) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.


Except as described in the Registration Statement, since the end of the
Company's most recent audited fiscal year, there has been (A) no material
weakness in the Company's internal control over financial reporting (whether or
not remediated), and (B) no significant changes in the Company's internal
control over financial reporting that has materially adversely affected, or is
reasonably likely to materially adversely affect, the Company's internal control
over financial reporting.


(o)Preparation of the Financial Statements. The financial statements filed with
the Commission as a part of the Registration Statement and included in or
incorporated by reference into the Prospectus present fairly in all material
respects the consolidated financial position of the Company and its subsidiaries
as of and at the dates indicated and the results of their operations and cash
flows for the periods specified. Such financial statements have been prepared in
conformity with GAAP applied on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto. No pro
forma financial statements or supporting schedules other than those included in
or incorporated by reference into the Registration Statement or any applicable
Prospectus are required to be included in the Registration Statement or any
applicable Prospectus.


(p)Material Adverse Change. Since the respective dates as of which information
is given in the Registration Statement and the Prospectus, except as may
otherwise be stated therein or contemplated thereby, there has not occurred a
Company MAE, whether or not arising in the ordinary course of business.


(q)Government Permits. The Company and its subsidiaries possess such
certificates, authorities or permits issued by the appropriate state, federal or
foreign regulatory agencies or bodies necessary to conduct the business now
operated by them, other than those which the failure to possess or own would not
have, individually or in the aggregate, reasonably be expected to result in, a
Company MAE. Neither the Company nor any of its subsidiaries has received any
written notice of proceedings relating to the revocation or modification of any
such certificate, authority or permit which, individually or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would reasonably
be expected to result in a Company MAE.


(r)Properties. Except as otherwise disclosed in the Prospectus and except as
would not reasonably be expected to result in, individually or in the aggregate,
a Company MAE, (i) all properties and assets described in the Prospectus are
owned with good and marketable title by the Company or one or more of its





--------------------------------------------------------------------------------





subsidiaries, and (ii) all liens, charges, encumbrances, claims or restrictions
on or affecting any of the properties and assets of the Company or any of its
subsidiaries which are required to be disclosed in the Prospectus are disclosed
therein.


(s)Hazardous Materials. The Company does not have any knowledge of (i) the
unlawful presence of any hazardous substances, hazardous materials, toxic
substances or waste materials (collectively, "Hazardous Materials") on any of
the properties owned by it or its subsidiaries or subject to mortgage loans
owned by the Company or any of its subsidiaries, or (ii) any unlawful spills,
releases, discharges or disposal of Hazardous Materials that have occurred or
are presently occurring off such properties as a result of any construction on
or operation and use of such properties, which presence or occurrence in the
case of clauses (i) and (ii) would reasonably be expected to result in,
individually or in the aggregate, a Company MAE. In connection with the
properties owned by the Company and its subsidiaries or subject to mortgage
loans owned by the Company or any of its subsidiaries, the Company has no
knowledge of any failure to comply with all applicable local, state and federal
environmental laws, regulations, ordinances and administrative and judicial
orders relating to the generation, recycling, reuse, sale, storage, handling,
transport and disposal of any Hazardous Materials, except where such failure to
comply would not reasonably be expected to result in a Company MAE.


(t)Authorization of the MSA. The Manager is the current manager of the Company
and provides services to the Company pursuant to the Master Services Agreement,
dated as of March 11, 2014 (the "MSA"), by and between the Company and the
Manager. The MSA has been duly and validly authorized, executed and delivered by
or on behalf of the Company and constitutes a valid and binding agreement of the
Company enforceable in accordance with its terms (except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws of the United States, any state or any political subdivision
thereof which affect creditors' rights generally or by equitable principles
relating to the availability of remedies or except to the extent that the
enforceability of the indemnity and contribution provisions contained in such
agreement may be limited under applicable securities laws).


(u)Relationships with FINRA Members. Except as described in the applicable
Registration Statement and Prospectus, neither the Company nor any subsidiary of
the Company directly or indirectly controls, is controlled by, or is under
common control with, or is an associated person (within the meaning of Article
I, Section 1(ee) of the By-laws of FINRA) of, any member firm of FINRA.


3.Representations and Warranties of the Manager. The Manager hereby represents
and warrants to the Dealer Manager, as of the date of this Agreement and on each
Effective Date, as follows:


(a)Organization Status. The Manager is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware.


(b)Authorization of the MSA. The MSA has been duly and validly authorized,
executed and delivered by or on behalf of the Manager and constitutes a valid
and binding agreement of the Manager enforceable in accordance with its terms
(except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws of the United States, any state
or any political subdivision thereof which affect creditors' rights generally or
by equitable principles relating to the availability of remedies or except to
the extent that the enforceability of the indemnity and contribution provisions
contained in such agreement may be limited under applicable securities laws).


(c)Actions or Proceedings. As of the date of this Agreement, there is no action,
suit, proceeding, inquiry or investigation before or brought by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Manager, threatened against the Manager (i) asserting the
invalidity of this Agreement, (ii) seeking to prevent the issuance of the
Preferred Shares or the consummation of any of the transactions contemplated by
this Agreement, (iii) that would reasonably be expected to materially and
adversely affect the validity or enforceability of this Agreement or the
Preferred Shares, (iv) that would reasonably be expected to result in a Company
MAE, or (v) seeking to affect adversely the U.S. federal income tax attributes
of the Preferred Shares, except as described in the Prospectus.





--------------------------------------------------------------------------------





(d)Government Permits. The Manager possesses such certificates, authorities or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to conduct the business now operated by it, other than those
which the failure to possess or own would not have, individually or in the
aggregate, reasonably be expected to result in (i) a material adverse effect on
the financial condition, business affairs, properties or results of operations
of the Manager, (ii) a Company MAE or (iii) a material adverse effect on the
performance of the services under the Management Agreement by the Manager. The
Manager has not received any written notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit, which,
individually or in the aggregate, if subject of an unfavorable decision, ruling
or finding, would reasonably be expected to result in (A) a material adverse
effect on the financial condition, business affairs, properties or results of
operations of the Manager, (B) a Company MAE or (C) a material adverse effect on
the performance of the services under the Management Agreement by the Manager.


4.Representations and Warranties of the Dealer Manager. The Dealer Manager
hereby represents and warrants to the Company, as of the date of this Agreement
and on each Effective Date, as follows:


(a)Organization Status. The Dealer Manager is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware, with all requisite power and authority to enter into this Agreement
and to carry out its obligations hereunder.


(b)Authorization of Agreement. This Agreement has been duly and validly
authorized, executed and delivered by the Dealer Manager, and assuming due
authorization, execution and delivery of this Agreement by the Company and the
Manager, will constitute a valid and legally binding agreement of the Dealer
Manager enforceable against the Dealer Manager in accordance with its terms
(except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws of the United States, any state
or any political subdivision thereof which affect creditors' rights generally or
by equitable principles relating to the availability of remedies or except to
the extent that the enforceability of the indemnity and contribution provisions
contained in this Agreement may be limited under applicable securities laws).


(c)Absence of Conflict or Default. The execution and delivery of this Agreement
by the Dealer Manager and the performance of this Agreement by the Dealer
Manager and the consummation of the transactions contemplated herein, do not and
will not conflict with, or result in a breach of any of the terms and provisions
of, or constitute a default under: (i) the Dealer Manager's articles of
formation, bylaws or other organizational documents, as applicable, (ii) any
indenture, mortgage, stockholders' agreement, note, lease or other material
agreement or instrument to which the Dealer Manager is a party or by which the
Dealer Manager may be bound, or to which any of the property or assets of the
Dealer Manager is subject, or (iii) any rule, regulation, writ, injunction or
decree of any government, governmental instrumentality or court, domestic or
foreign, having jurisdiction over the Dealer Manager or its assets, properties
or operations, except in the case of clause (ii) or (iii), for such conflicts or
defaults that would not, individually or in the aggregate, have or reasonably be
expected to have a material adverse effect on the financial condition, business
affairs, properties or results of operations of the Dealer Manager.


(d)Broker-Dealer Registration; FINRA Membership. The Dealer Manager is, and
during the term of this Agreement will be, (i) duly registered as a
broker-dealer pursuant to the provisions of the Exchange Act, (ii) a member in
good standing of FINRA, and (iii) a broker or dealer duly registered as such in
those states where the Dealer Manager is required to be registered in order to
carry out the Offering as contemplated by this Agreement and the Prospectus.
Each of the Dealer Manager's employees and representatives has all required
licenses and registrations to act under this Agreement and to carry out the
Offering as contemplated thereby. There is no provision in the Dealer Manager's
FINRA membership agreement that would restrict the ability of the Dealer Manager
to carry out the Offering as contemplated by this Agreement and the Prospectus.


(e)Disclosure. The information under the caption "Plan of Distribution" in the
Prospectus insofar as it relates to the Dealer Manager, and all other
information furnished to the Company by the Dealer Manager in writing
specifically for use in the Registration Statement, any preliminary Prospectus
or the Prospectus, does





--------------------------------------------------------------------------------





not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.


5.Offering and Sale of the Preferred Shares. Upon the terms and subject to the
conditions set forth in this Agreement, the Company confirms the appointment of
the Dealer Manager as its agent and exclusive distributor to solicit securities
dealers to solicit subscriptions for the Preferred Shares in connection with the
Offering at the subscription price to be paid in cash (the "Soliciting Dealers")
and to retain the Soliciting Dealers now or hereafter subject to Soliciting
Dealer Agreements (as defined below). Upon the terms and subject to the
conditions set forth in this Agreement, the Dealer Manager hereby confirms its
acceptance of such agency and exclusive distributorship and agrees to use its
reasonable best efforts during the Offering Period (as defined below) or until
this Agreement is earlier terminated pursuant to Section 12 to sell or cause to
be sold the Preferred Shares in such quantities and to such Persons in
accordance with such terms as are set forth in this Agreement, the Prospectus
and the Registration Statement. As used herein, "Person" means any individual,
firm, corporation, partnership, trust, incorporated or unincorporated
association, joint venture, joint stock company, limited liability company,
governmental authority or agency, or other entity of any kind.


For purposes of this Agreement, "Offering Period" shall mean the period
commencing on the date hereof and ending on the date on which the Company has
sold and issued $784,983,825, on an aggregate basis, of Series A Preferred Stock
and Series D Preferred Stock in the Offering. During the period from the date
hereof until the end of the Offering Period (or the earlier termination of this
Agreement by the Company or the Dealer Manager pursuant to Section 12), the
Company will not (and will cause its affiliates to not) engage or appoint any
Person other than the Dealer Manager to solicit, or to retain any securities
dealers to solicit, subscriptions for the Preferred Shares in a public offering.


The number of Preferred Shares, if any, to be reserved for sale by each
Soliciting Dealer may be determined, from time to time, by the Dealer Manager
upon prior approval of the Company. In the absence of such determination, the
Company shall, subject to the provisions of Section 5(b), accept Subscription
Agreements based upon a first-come, first accepted reservation or other similar
method. Under no circumstances will the Dealer Manager be obligated to
underwrite or purchase any Preferred Shares for its own account. In soliciting
purchases of Preferred Shares, the Dealer Manager will act solely as the
Company's agent and not as an underwriter or principal.


(a)Soliciting Dealers. The Preferred Shares offered and sold through the Dealer
Manager under this Agreement shall be offered and sold only by the Dealer
Manager and the Soliciting Dealers; provided, however, that (i) all Soliciting
Dealers are registered with the Commission, are members in good standing of
FINRA and are duly licensed or registered by the regulatory authorities in the
jurisdictions in which they offer and sell Preferred Shares or are exempt from
broker-dealer registration with the Commission and all other applicable
regulatory authorities, (ii) all Soliciting Dealers may lawfully offer and sell
Preferred Shares in the jurisdiction in which they offer and sell Preferred
Shares, (iii) all such engagements are evidenced by written agreements, the
terms and conditions of which substantially conform to the form of Soliciting
Dealer Agreement approved by the Company and the Dealer Manager (the "Soliciting
Dealer Agreement"), and (iv) the Company shall have previously approved each
Soliciting Dealer (such approval not to be unreasonably withheld or delayed).


(b)Subscription Documents. Each Person desiring to purchase Preferred Shares
through the Dealer Manager, or any other Soliciting Dealer, will be required to
complete and execute the subscription documents described in the Prospectus.


(c)Completed Sale. A sale of a Preferred Share shall be deemed by the Company to
be completed for purposes of Section 5(d) if and only if (i) the Company has
received payment of the full purchase price of each purchased Preferred Share
and, in the case Direct Registration Service is used for settlement, a properly
completed and executed subscription agreement from an investor who satisfies the
applicable suitability standards and minimum purchase requirements set forth in
the Prospectus as determined by the Soliciting





--------------------------------------------------------------------------------





Dealer, or the Dealer Manager, as applicable, in accordance with the provisions
of this Agreement, (ii) the Company or its agent has accepted such subscription,
and (iii) such investor has been admitted as a stockholder of the Company. In
addition, no sale of Preferred Shares shall be completed until at least five
business days after the date on which the subscriber receives a copy of the
Prospectus. The Dealer Manager hereby acknowledges and agrees that the Company,
in its sole and absolute discretion, may accept or reject any subscription, in
whole or in part, for any reason whatsoever or no reason, and no commission or
dealer manager fee will be paid to the Dealer Manager with respect to that
portion of any subscription which is rejected. As used in this Agreement,
"business day" means any day other than a Saturday, Sunday or a day on which
banking institutions in the State of New York, the State of Texas or the State
of California are authorized or obligated by law or executive order to close.


(d)
Dealer-Manager Compensation.



(i)Subject to the discounts and other special circumstances described in or
otherwise provided in the "Plan of Distribution" section of the Prospectus or
this Section 5(d), the Company will pay to the Dealer Manager selling
commissions in the amount of up to five and fifty one-hundredths of a percent
(5.50%) of the selling price of each share of Series A Preferred Stock for which
a sale is completed in the Offering; provided, however, no selling commissions
will be paid in respect of certain sales of shares of Series A Preferred Stock
to persons affiliated with the Company as described in the Prospectus. The
Dealer Manager will reallow all the selling commissions, subject to federal and
state securities laws, to the Soliciting Dealers who sell the relevant shares of
Series A Preferred Stock in the Offering, as described more fully in the
Soliciting Dealer Agreement. No selling commissions will be paid in respect of
any shares of Series D Preferred Stock sold in the Offering.


(ii)Subject to the special circumstances described in or otherwise provided in
the "Plan of Distribution" section of the Prospectus or this Section 5(d), as
compensation for acting as the dealer manager, the Company will pay to the
Dealer Manager an upfront dealer manager fee in the amount of one and
one-quarter of a percent (1.25%) of the selling price of each Preferred Share
for which a sale is completed in the Offering (the "Upfront Dealer Manager
Fee"); provided, however, the Upfront Dealer Manager Fee will be one percent
(1.00%) of the selling price of each Preferred Share sold to certain persons
affiliated with the Company as described in the Prospectus. The Dealer Manager
may retain or re-allow all or a portion of the Upfront Dealer Manager Fee,
subject to federal and state securities laws, to the Soliciting Dealer who sold
the relevant Preferred Shares, as described more fully in the Soliciting Dealer
Agreement.


(iii)Except as otherwise provided in the "Plan of Distribution" section of the
Prospectus or this Section 5(d), as compensation for acting as the dealer
manager, the Company will pay to the Dealer Manager a trailing dealer manager
fee per Preferred Share that accrues daily, from the date of original issuance
of such Preferred Share until the earliest to occur of (A) the date on which
such Preferred Share is no longer outstanding and (B) the date on which the
Company determines that payment of such fee would cause the total underwriting
compensation (as described below in Section 5(d)(v)) in respect of the Offering
to exceed 10.00% of the aggregate gross proceeds of Preferred Shares sold in the
Offering, in the amount of 11365th of one-quarter of a percent (0.25%) per annum
of the selling price of each Preferred Share for which a sale is completed in
the Offering (the "Trailing Dealer Manager Fee" and, together with the Upfront
Dealer Manager Fee, the "Dealer Manager Fees").


(iv)The Upfront Dealer Manager Fee and any selling commissions payable to the
Dealer Manager will be paid on the day the investor subscribing for the relevant
Preferred Share is admitted as a stockholder of the Company, or as promptly
thereafter as practical. The Trailing Dealer Manager Fee will be paid monthly in
arrears and will be paid on a continuous basis from year to year on the terms
and subject to the conditions set forth in the Prospectus or this Section 5(d).


(v)In no event shall the total aggregate compensation payable from any source to
(A) the Dealer Manager and any Soliciting Dealers participating in the Offering,
including, but not limited to, selling commissions and the Dealer Manager Fees,
and (B) other expenses incurred by the Dealer Manager or





--------------------------------------------------------------------------------





Soliciting Dealers associated with the Offering that are paid by or reimbursed
by the Company, Manager or other Person and which are deemed components of
"underwriting compensation" by FINRA exceed ten percent (10.0%) of the aggregate
gross offering proceeds of the Offering.


(vi)Notwithstanding anything to the contrary contained herein, if the Company
pays any selling commission to the Dealer Manager for sale by a Soliciting
Dealer of one or more Preferred Shares and the subscription is rescinded as to
one or more of the Preferred Shares covered by such subscription, then the
Company shall decrease the next payment of selling commissions or other
compensation otherwise payable to the Dealer Manager by the Company under this
Agreement by an amount equal to the commission rate established in this Section
5(d), multiplied by the number of Preferred Shares as to which the subscription
is rescinded. If no payment of selling commissions or other compensation is due
to the Dealer Manager after such rescission occurs, then the Dealer Manager
shall pay the amount specified in the preceding sentence to the Company within a
reasonable period of time not to exceed fifteen (15) days following receipt of
notice by the Dealer Manager from the Company stating the amount owed as a
result of rescinded subscriptions.


(vii)Reasonable Bona Fide Due Diligence Expenses. In addition to compensation
payable to the Dealer Manager or any Soliciting Dealer, but subject to the next
sentence, the Company or the Manager shall reimburse the Dealer Manager or any
Soliciting Dealer for reasonable bona fide due diligence expenses incurred by
the Dealer Manager or any Soliciting Dealer. The Company shall only reimburse
the Dealer Manager or any Soliciting Dealer for any bona fide due diligence
expenses to the extent such expenses have been approved in each case by the
Company in advance, actually been incurred and are supported by detailed and
itemized invoice(s) provided to the Company and permitted pursuant to the rules
and regulations of FINRA.


6.Conditions to the Dealer Manager's Obligations. The Dealer Manager's
obligations hereunder shall be subject to the following terms and conditions:


(a)The representations and warranties on the part of the Company contained in
this Agreement shall be true and correct in all material respects and the
Company shall have complied with its covenants, agreements and obligations
contained in this Agreement in all material respects.


(b)The Registration Statement shall be effective and no stop order suspending
the effectiveness of the Registration Statement shall have been issued by the
Commission and, to the knowledge of the Company, no proceedings for that purpose
shall have been instituted, threatened or contemplated by the Commission; and
any request by the Commission for additional information (to be included in the
Registration Statement or Prospectus or otherwise) shall have been complied with
to the reasonable satisfaction of the Dealer Manager.


(c)The Prospectus, as then supplemented or amended, shall not contain any untrue
statement of material fact, or omit to state a material fact that is required to
be stated therein or is necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.


7.Covenants of the Company. The Company covenants and agrees with the Dealer
Manager as follows (and, where applicable, the Dealer Manager covenants and
agrees with the Company):


(a)Registration Statement. The Company will use commercially reasonable efforts
to maintain the effective status of the Registration Statement. The Company will
comply in all material respects with all federal and state securities laws,
rules and regulations which are required to be complied with in order to permit
the continuance of offers and sales of the Preferred Shares in accordance with
the provisions hereof and of the Prospectus.


(b)Commission Orders. If the Commission shall issue any stop order or any other
order preventing or suspending the use of the Prospectus, or to the Company's
knowledge, shall institute any proceedings for that purpose, then the Company
will promptly notify the Dealer Manager and use commercially reasonable efforts
to prevent the issuance of any such order and, if any such order is issued, to
use commercially reasonable efforts to obtain the removal thereof as promptly as
possible.





--------------------------------------------------------------------------------





(c)Blue Sky Qualifications. The Company will use commercially reasonable efforts
to qualify the Preferred Shares for offering and sale under the securities or
blue sky laws of such jurisdictions as the Dealer Manager and the Company shall
mutually agree upon and to make such applications, file such documents and
furnish such information as may be reasonably required for that purpose. The
Company will, at the Dealer Manager's request, furnish the Dealer Manager with a
copy of such papers filed by the Company in connection with any such
qualification. The Company will promptly advise the Dealer Manager of the
issuance by such securities administrators of any stop order preventing or
suspending the use of the Prospectus or to the Company's knowledge of the
institution of any proceedings for that purpose, and will use commercially
reasonable efforts to prevent the issuance of any such order and if any such
order is issued, to use commercially reasonable efforts to obtain the removal
thereof as promptly as possible. The Dealer Manager will cause its outside
counsel to furnish it and the Company with supplements to an initial Blue Sky
Survey, dated as of each initial Effective Date, reflecting any changes or
additions to the information disclosed in such survey.


(d)Amendments and Supplements. If, at any time when a Prospectus relating to the
Preferred Shares (or any portion thereof) is required to be delivered under the
Securities Act, any event shall have occurred to the knowledge of the Company as
a result of which the Prospectus as then supplemented or amended or any Approved
Sales Literature as then amended or supplemented, taken together with the
Prospectus as then supplemented or amended, would include any untrue statement
of a material fact, or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading at the time it is so required to be delivered to a subscriber, or
if it is necessary at any time to amend the Registration Statement or supplement
the Prospectus relating to the Preferred Shares (or any portion thereof) to
comply with the Securities Act, then the Company will reasonably promptly notify
the Dealer Manager thereof (unless the information shall have been received from
the Dealer Manager) and will prepare and file with the Commission an amendment
or supplement which will correct such statement or effect such compliance to the
extent required, and shall make available to the Dealer Manager thereof
sufficient copies for its own use and1or distribution to the Soliciting Dealers.


(e)Requests From Commission. The Company will promptly advise the Dealer Manager
of any request made by the Commission or a state securities administrator for
amending the Registration Statement, supplementing the Prospectus or for
additional information in connection with the Offering.


(f)Copies of Registration Statement. The Company will furnish the Dealer Manager
with such copies of the Registration Statement and the Prospectus, and all
amendments and supplements thereto, as the Dealer Manager may reasonably request
in connection with the sale of the Preferred Shares.


(g)Authority to Perform Agreements. The Company undertakes to obtain all
consents, approvals, authorizations or orders of any court or governmental
agency or body which are required for the Company's performance of this
Agreement and under the Company's articles of incorporation (as the same may be
amended, supplemented or otherwise modified from time to time) and by-laws for
the consummation of the transactions contemplated hereby.


(h)Sales Literature. The Company will furnish to the Dealer Manager as promptly
as shall be reasonably practicable upon request any Approved Sales Literature
(provided that the use of said material has been first approved for use by all
appropriate regulatory agencies). Any supplemental sales literature or
advertisement, regardless of how labeled or described, used in addition to the
Prospectus in connection with the Offering which is furnished or approved by the
Company (including, without limitation, Approved Sales Literature) shall, to the
extent required, be filed with and, to the extent required, approved by the
appropriate securities agencies and bodies, provided that the Dealer Manager
will make all FINRA filings, to the extent required. The Company will be
responsible for all Approved Sales Literature. The Company and the Dealer
Manager agree that all sales literature developed in connection with the
Offering shall be the property of the Company and the Company shall have control
of all such sales literature. Each of the Company and the Manager will not (and
will cause its affiliates to not): (i) show or give to any investor or
prospective investor or reproduce any material or writing that is marked
"broker-dealer use only" or otherwise bearing a legend denoting that it is not
to be used in connection with the sale of Preferred Shares to members of the
public, and (ii) show or give to





--------------------------------------------------------------------------------





any investor or prospective investor in a particular jurisdiction any material
or writing if such material bears a legend denoting that it is not to be used in
connection with the sale of Preferred Shares to members of the public in such
jurisdiction.


(i)Certificates of Compliance. The Company shall provide, from time to time upon
reasonable request of the Dealer Manager, certificates of its chief executive
officer and chief financial officer of compliance by the Company of the
requirements of this Agreement.


(j)Use of Proceeds. The Company will apply the proceeds from the sale of the
Preferred Shares as set forth in the Prospectus in all material respects.


(k)Certain Payments. Without the prior consent of the Dealer Manager, neither
the Company nor the Manager will make any payment (cash or non-cash) to any
associated Person or registered representative of the Dealer Manager.


8.Covenants of the Dealer Manager. The Dealer Manager covenants and agrees with
the Company as follows (and, where applicable, the Company covenants and agrees
with the Dealer Manager):


(a)Compliance With Laws. With respect to the Dealer Manager's participation and
the participation by each Soliciting Dealer in the offer and sale of the
Preferred Shares (including, without limitation, any resales and transfers of
Preferred Shares), the Dealer Manager agrees, and each Soliciting Dealer in its
Soliciting Dealer Agreement has agreed or will agree, to comply in all material
respects with all applicable requirements of (i) the Securities Act, the
Securities Act Rules and Regulations, the Exchange Act, the Exchange Act Rules
and Regulations and all other federal regulations applicable to the Offering and
the sale of Preferred Shares, (ii) all applicable state securities or blue sky
laws and regulations, from time to time in effect and (iii) the Rules of FINRA
applicable to the Offering, from time to time in effect, specifically including,
but not in any way limited to, FINRA Conduct Rules 2111, 2040, 2340, 5130 and
5141 therein. The Dealer Manager has not offered and will not offer the
Preferred Shares for sale in any jurisdiction unless and until it has been
advised that the Preferred Shares are either registered in accordance with, or
exempt from, the securities and other laws applicable thereto.


In addition, the Dealer Manager shall, in accordance with applicable law or as
prescribed by any state securities administrator, provide, or require in the
Soliciting Dealer Agreement that the Soliciting Dealer shall provide, to any
prospective investor copies of the Prospectus and any supplements thereto during
the course of the Offering and prior to the sale of any Preferred Shares. The
Company may provide the Dealer Manager with certain Approved Sales Literature to
be used by the Dealer Manager and the Soliciting Dealers in connection with the
solicitation of purchasers of the Preferred Shares. If the Dealer Manager elects
to use Approved Sales Literature, then the Dealer Manager agrees that such
material shall not be used by it in connection with the solicitation of
purchasers of the Preferred Shares and that it will direct Soliciting Dealers
not to make such use unless accompanied or preceded by the Prospectus, as then
amended or supplemented. The Dealer Manager will not use any Approved Sales
Literature other than those provided to the Dealer Manager by the Company
specifically for use in the Offering.


(b)No Additional Information. In offering the Preferred Shares for sale, the
Dealer Manager shall not, and each Soliciting Dealer shall agree not to, give or
provide any information or make any representation other than those contained in
the Prospectus or the Approved Sales Literature. The Dealer Manager shall not
and each Soliciting Dealer shall agree not to (i) show or give to any investor
or prospective investor or reproduce any material or writing that is supplied to
it by the Company and marked "broker-dealer use only" or otherwise bearing a
legend denoting that it is not to be used in connection with the sale of
Preferred Shares to members of the public, (ii) show or give to any investor or
prospective investor in a particular jurisdiction any material or writing that
is supplied to it by the Company if such material bears a legend denoting that
it is not to be used in connection with the sale of Preferred Shares to members
of the public in such jurisdiction or (iii) make any public oral communications
relating to the Offering that have not been previously approved by the Company.







--------------------------------------------------------------------------------





(c)Materials for Broker-Dealer Use Only. The Dealer Manager will not use,
provide, make available, distribute or otherwise use any "broker-dealer use
only" Approved Sales Literature with members of the public in connection with
offers or sales of the Preferred Shares.


(d)Sales of Shares. The Dealer Manager shall, and each Soliciting Dealer shall
agree to, solicit purchases of the Preferred Shares only in the jurisdictions in
which the Dealer Manager and such Soliciting Dealer are legally qualified to so
act.


(e)Subscription Agreement. The Dealer Manager has complied and will comply in
all material respects with the subscription procedures and "Plan of
Distribution" set forth in the Prospectus. Subscriptions will be submitted by
the Dealer Manager and each Soliciting Dealer to the Company only on the form of
Subscription Agreement in respect of the Offering most recently filed or
incorporated by reference as an exhibit to the Registration Statement prior to
the proposed effective date of such subscription. The Dealer Manager understands
and acknowledges, and each Soliciting Dealer shall acknowledge, that the
Subscription Agreement must be executed and initialed by the subscriber as
provided for by the Subscription Agreement.


(f)Suitability. The Dealer Manager has and will offer Preferred Shares, and in
its agreement with each Soliciting Dealer requires or will require that the
Soliciting Dealer offer Preferred Shares, only to Persons in the states in which
the Dealer Manager is advised in writing by its counsel that the Preferred
Shares are qualified for sale or that such qualification is not required. In
offering Preferred Shares, the Dealer Manager has complied and will comply and,
in its agreements with the Soliciting Dealers, the Dealer Manager has required
and will require that the Soliciting Dealers (i) comply, with the provisions of
all applicable laws, rules and regulations relating to suitability of investors,
including without limitation the FINRA Conduct Rules and (ii) in making such
suitability determination, consider, based on the information provided by a
given purchaser: such purchaser's age, investment objectives, investment
experience, income, net worth, financial situation and other investments held by
such purchaser; whether such purchaser can reasonably benefit from an investment
in the Preferred Shares based on his, her or its overall investment objectives
and portfolio structure and is able to bear the economic risk of the investment
based on his, her or its overall financial situation; and whether such purchaser
has an apparent understanding of the fundamental risks of an investment in the
Preferred Shares, the risk that he, she or it may lose the entire investment,
the lack of liquidity of the Preferred Shares, the restrictions on
transferability of the Preferred Shares, the background and qualifications of
the Company's advisor, and the tax, including ERISA, consequences of an
investment in the Preferred Shares. Notwithstanding the foregoing, the Dealer
Manager shall not, and each Soliciting Dealer shall agree not to, execute any
transaction with respect to the Preferred Shares in a discretionary account
without prior written approval of the transaction by the customer.


(g)Suitability Records. The Dealer Manager shall, and each Soliciting Dealer
shall agree to, maintain, for at least six years or for a period of time not
less than that required in order to comply with all applicable federal, state
and other regulatory requirements, whichever is later, a record of the
information obtained to determine that an investor meets the suitability
standards imposed on the offer and sale of the Preferred Shares (both at the
time of the initial subscription and at the time of any additional
subscriptions) and a representation of the investor that the investor is
investing for the investor's own account or, in lieu of such representation,
information indicating that the investor for whose account the investment was
made met the suitability standards. Except to the extent that the Dealer Manager
makes any direct sales to investors, the Company agrees that the Dealer Manager
can satisfy its obligation by contractually requiring such information to be
maintained by the investment advisers or banks referred to in Section 3(b) of
the Soliciting Dealer Agreement.


(h)Soliciting Dealer Agreements. All engagements of the Soliciting Dealers are
and shall be evidenced by a Soliciting Dealer Agreement.


(i)Electronic Delivery. If the Dealer Manager uses electronic delivery to
distribute the Prospectus to any Person, it will comply with all applicable
requirements of the Commission, the blue sky laws and1or FINRA and any other
laws or regulations related to the electronic delivery of documents.









--------------------------------------------------------------------------------





(j)Anti-Money Laundering Compliance. Although acting as a wholesale distributor
and not itself selling securities of the Company directly to investors, the
Dealer Manager represents and warrants to the Company that it has established
and implemented anti-money laundering compliance programs ("AML Program") in
accordance with applicable law, including applicable FINRA Conduct Rules, the
Exchange Act Rules and Regulations and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(USA PATRIOT Act) of 2001, as amended (the "USA PATRIOT Act"), specifically
including, but not limited to, Section 352 of the International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001 (the "Money Laundering
Abatement Act", and together with the USA PATRIOT Act, the "AML Rules"),
reasonably expected to detect and cause the reporting of suspicious transactions
in connection with the Offering. The Dealer Manager further represents and
warrants that it is currently in compliance with all AML Rules, specifically
including, but not limited to, the Customer Identification Program requirements
under Section 326 of the Money Laundering Abatement Act, and the Dealer Manager
hereby covenants to remain in compliance with such requirements and shall, upon
request by the Company, provide a certification to the Company that, as of the
date of such certification (i) its AML Program is consistent with the AML Rules,
and (ii) it is currently in compliance with all AML Rules, specifically
including, but not limited to, the Customer Identification Program requirements
under Section 326 of the Money Laundering Abatement Act.


(k)Cooperation. Following the Offering Period or the earlier termination of this
Agreement, upon the Company's request, the Dealer Manager will cooperate fully
with the Company and any other Person that may be necessary to accomplish an
orderly transfer and1or the transfer to a successor dealer manager of the
operation and management of any services the Dealer Manager is providing to the
Company under this Agreement. The Dealer Manager will not be entitled to receive
any additional fee in connection with the foregoing provisions of this Section
8(k), but the Company will pay or reimburse the Dealer Manager for any
out-of-pocket expenses reasonably incurred by the Dealer Manager in connection
therewith and approved in advance by the Company.


(l)Customer Information. The Dealer Manager will use commercially reasonable
efforts to provide the Company with any and all subscriber information that the
Company requests.


(m)Customer Information. The Dealer Manager shall:


(i)abide by and comply with (A) the privacy standards and requirements of the
Gramm-Leach-Bliley Act of 1999 (the "GLB Act"), (B) the privacy standards and
requirements of any other applicable federal or state law, and (C) its own
internal privacy policies and procedures, each as may be amended from time to
time;


(ii)refrain from the use or disclosure of nonpublic personal information (as
defined under the GLB Act) of all customers who have opted out of such
disclosures except as necessary to service the customers or as otherwise
necessary or required by applicable law; and


(iii)determine which customers have opted out of the disclosure of nonpublic
personal information by periodically reviewing and, if necessary, retrieving an
aggregated list of such customers from the Soliciting Dealers (the "List") to
identify customers that have exercised their opt-out rights. If any Party uses
or discloses nonpublic personal information of any customer for purposes other
than servicing the customer, or as otherwise required by applicable law, that
Party will consult the List to determine whether the affected customer has
exercised his or her opt-out rights. Each Party understands that it is
prohibited from using or disclosing any nonpublic personal information of any
customer that is identified on the List as having opted out of such disclosures.


9.
Expenses.



(a)Subject to Section 9(b), the Dealer Manager shall pay all its own costs and
expenses incident to the performance of its obligations under this Agreement.







--------------------------------------------------------------------------------





(b)
The Company agrees to pay all costs and expenses related to:



(i)the registration fee payable to the Commission in connection with the offer
and sale of the Preferred Shares;


(ii)expenses of printing the Registration Statement and the Prospectus and any
amendment or supplement thereto as herein provided;


(iii)fees and expenses incurred in connection with any required filing with
FINRA for the offer and sale of the Preferred Shares;


(iv)all the expenses of agents of the Company, excluding the Dealer Manager and
any Soliciting Dealers, incurred in connection with the offer and sale of the
Preferred Shares; and


(v)expenses of qualifying the Preferred Shares for offering and sale under state
blue sky and securities laws (other than the expenses in connection with the
preparation and printing of the Blue Sky Survey referred to above); and


(vi)any other reasonable, documented out-of-pocket costs and expenses directly
related to the offer, sale and distribution of the Preferred Shares pre-approved
by the Company, subject to FINRA rules in respect of underwriter compensation.


(c)The Company shall reimburse the Dealer Manager and Soliciting Dealers for
approved or deemed approved reasonable bona fide due diligence expenses in
accordance with Section 5(d)(vii).


10.
Indemnification.



(a)Indemnified Parties Defined. For the purposes of this Agreement, an
"Indemnified Party" shall mean a Person entitled to indemnification under this
Section 10, as well as such Person's officers, directors (including with respect
to the Company, any Person named in the Registration Statement with his or her
consent as becoming a director in the future), employees, members, managers,
partners, affiliates, agents and representatives, and each Person, if any, who
controls such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act.


(b)Indemnification of the Dealer Manager and Soliciting Dealers. The Company
will indemnify, defend and hold harmless the Dealer Manager and the Soliciting
Dealers, and their respective Indemnified Parties, from and against any losses,
claims, expenses (including reasonable legal and other expenses incurred in
investigating and defending such claims or liabilities), damages or liabilities,
joint or several, to which any of the aforesaid parties may become subject under
the Securities Act, the Exchange Act, the Securities Act Rules and Regulations,
the Exchange Act Rules and Regulations or otherwise, insofar as such losses,
claims, expenses, damages or liabilities (or actions in respect thereof) arise
out of or are based upon or are related to (in whole or in part): (i) any
material inaccuracy in a representation or warranty contained herein by the
Company, any material breach of a covenant contained herein by the Company, or
any material failure by the Company to perform its obligations hereunder or to
comply with state or federal securities laws applicable to the Offering; (ii)
any untrue statement or alleged untrue statement of a material fact contained
(A) in any Registration Statement or any post-effective amendment thereto or in
the Prospectus or any amendment or supplement to the Prospectus or (B) in any
Approved Sales Literature; or (iii) the omission or alleged omission to state a
material fact required to be stated in the Registration Statement or any
post-effective amendment thereto to make the statements therein not misleading
or the omission or alleged omission to state a material fact required to be
stated in the Prospectus or any amendment or supplement to the Prospectus to
make the statements therein, in light of the circumstances under which they were
made, not misleading; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, expense, damage or
liability arises out of, or is based upon (x) an untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the Dealer
Manager expressly for use in the





--------------------------------------------------------------------------------





Registration Statement or any post-effective amendment thereof or the Prospectus
or any such amendment thereof or supplement thereto or (y) a violation of
federal or state securities laws by the Dealer Manager. The Company will
reimburse each Soliciting Dealer or the Dealer Manager, and their respective
Indemnified Parties, for any reasonable legal or other expenses incurred by such
Soliciting Dealer or the Dealer Manager, and their respective Indemnified
Parties, in connection with investigating or defending such loss, claim,
expense, damage, liability or action. This indemnity agreement will be in
addition to any liability which the Company may otherwise have.


(c)Dealer Manager Indemnification of the Company and the Manager. The Dealer
Manager will indemnify, defend and hold harmless the Company, the Manager, each
of their Indemnified Parties and each Person who has signed the Registration
Statement, from and against any losses, claims, expenses (including the
reasonable legal and other expenses incurred in investigating and defending any
such claims or liabilities), damages or liabilities to which any of the
aforesaid parties may become subject under the Securities Act, the Securities
Act Rules and Regulations, the Exchange Act, the Exchange Act Rules and
Regulations or otherwise, insofar as such losses, claims, expenses, damages or
liabilities (or actions in respect thereof) arise out of or are based upon or
are related to (in whole or in part): (i) any material inaccuracy in a
representation or warranty contained herein by the Dealer Manager, any material
breach of a covenant contained herein by the Dealer Manager, or any material
failure by the Dealer Manager to perform its obligations hereunder or to comply
with state or federal securities laws applicable to the Offering; (ii) any
untrue statement or any alleged untrue statement of a material fact contained
(A) in any Registration Statement or any post-effective amendment thereto or in
the Prospectus or any amendment or supplement to the Prospectus or (B) in any
Approved Sales Literature; (iii) the omission or alleged omission to state a
material fact required to be stated in the Registration Statement or any post-
effective amendment thereof to make the statements therein not misleading or the
omission or alleged omission to state a material fact required to be stated in
the Prospectus or any amendment or supplement to the Prospectus to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that the Dealer Manager will not be liable in
any such case to the extent that any such loss, claim, expense, damage or
liability arises out of, or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Dealer Manager by the
Company in the Registration Statement or any such post-effective amendments
thereof or the Prospectus or any such amendment thereof or supplement thereto;
or (iv) any use of sales literature, including "broker-dealer use only"
materials, by the Dealer Manager or any Soliciting Dealer that is not Approved
Sales Literature or use of unauthorized oral communications relating to the
Offering by the Dealer Manager or any Soliciting Dealer. The Dealer Manager will
reimburse the aforesaid parties for any reasonable legal or other expenses
incurred in connection with investigation or defense of such loss, claim,
expense, damage, liability or action. This indemnity agreement will be in
addition to any liability which the Dealer Manager may otherwise have.


(d)Soliciting Dealer Indemnification of the Company. By virtue of entering into
the Soliciting Dealer Agreement, each Soliciting Dealer severally will agree to
indemnify, defend and hold harmless the Company, the Dealer Manager, each of
their respective Indemnified Parties, and each Person who signs the Registration
Statement, from and against any losses, claims, expenses, damages or liabilities
to which the Company, the Dealer Manager, any of their respective Indemnified
Parties or any Person who signs or signed the Registration Statement, may become
subject, under the Securities Act or otherwise, as more fully described in the
Soliciting Dealer Agreement.


(e)Action Against Parties; Notification. Promptly after receipt by any
Indemnified Party under this Section 10 of notice of the commencement of any
action, such Indemnified Party will, if a claim in respect thereof is to be made
against any indemnifying party under this Section 10, promptly notify the
indemnifying party of the commencement thereof; provided, however, that the
failure to give such notice shall not relieve the indemnifying party of its
obligations hereunder except to the extent it shall have been actually
prejudiced by such failure. In case any such action is brought against any
Indemnified Party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled, to the extent it may wish,
jointly with any other indemnifying party similarly notified, to participate in
the defense thereof, with counsel (including local counsel) (the "Chosen
Counsel") satisfactory to such Indemnified Party (who shall not, except





--------------------------------------------------------------------------------





with the consent of the Indemnified Party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such Indemnified Party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such Indemnified Party under this Section 10 for any legal or
other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof, other than reasonable costs of investigation, unless
(i) the use of counsel (including local counsel) chosen by the indemnifying
party to represent the Indemnified Party would present such counsel with a
conflict of interest, (ii) the actual or potential defendants in, or targets of,
any such action include both the Indemnified Party and the indemnifying party
and the Indemnified Party shall have reasonably concluded that there may be one
or more legal defenses available to it and1or other Indemnified Party that are
different from or additional to those available to the indemnifying party, (iii)
the indemnifying party shall not have employed counsel reasonably satisfactory
to the Indemnified Party to represent the Indemnified Party within a reasonable
time after receipt by the indemnifying party of notice of the institution of
such action, or (iv) the indemnifying party has authorized in writing the
employment of counsel for the Indemnified Party at the expense of the
indemnifying party; provided, however, that the indemnifying party shall not, in
connection with any one such action or proceeding or separate but substantially
similar actions or proceedings arising out of the same general allegations, be
liable for the fees and expenses of more than one separate firm of attorneys in
addition to the Chosen Counsel at any time for all Indemnified Parties
hereunder. Upon assumption by the indemnifying party of the defense thereof, the
Indemnified Party shall have the right to participate in such action or claim
and to retain its own counsel but, except as set forth in clauses (i) through
(iv) of the preceding sentence, the indemnifying party shall not be liable to
such Indemnified Party for any legal fees and expenses of other counsel
subsequently incurred by such Indemnified Party in connection with the defense
thereof. Any such indemnifying party shall not be liable to any such Indemnified
Party on account of any settlement of any claim or action effected without the
consent of such indemnifying party, such consent not to be unreasonably withheld
or delayed.


11.
Contribution.



(a)If the indemnification provided for in Section 10 is for any reason
unavailable to or insufficient to hold harmless an Indemnified Party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such Indemnified
Party, as incurred, (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, the Dealer Manager and the Soliciting
Dealer, respectively, from the proceeds received in the Offering pursuant to
this Agreement and the relevant Soliciting Dealer Agreement, or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company, the Dealer
Manager and the Soliciting Dealer, respectively, in connection with the
statements or omissions which resulted in such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations.


(b)The relative benefits received by the Company, the Dealer Manager and the
Soliciting Dealer, respectively, in connection with the proceeds received in the
Offering pursuant to this Agreement and the relevant Soliciting Dealer Agreement
shall be deemed to be in the same respective proportion as the total net
proceeds from the Offering pursuant to this Agreement and the relevant
Soliciting Dealer Agreement (before deducting expenses), received by the
Company, and the total selling commissions and Dealer Manager Fees received by
the Dealer Manager and the Soliciting Dealer, respectively, in each case as set
forth on the cover of the Prospectus bear to the aggregate offering price of the
Preferred Shares sold in the Offering as set forth on such cover.


(c)The relative fault of the Company, the Dealer Manager and the Soliciting
Dealer, respectively, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact related to information
supplied by the Company, by the Dealer Manager or by the Soliciting Dealer,
respectively, and the parties' relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.


(d)The Company, the Dealer Manager and the Soliciting Dealer (by virtue of
entering into the Soliciting Dealer Agreement) agree that it would not be just
and equitable if contribution pursuant to this Section





--------------------------------------------------------------------------------





11 were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable contributions referred to above in
this Section 11. The aggregate amount of losses, liabilities, claims, damages
and expenses incurred by an Indemnified Party and referred to above in this
Section 11 shall be deemed to include any legal or other expenses reasonably
incurred by such Indemnified Party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission or alleged omission.


(e)Notwithstanding the provisions of this Section 11, the Dealer Manager and the
Soliciting Dealer shall not be required to contribute any amount by which the
total price at which the Preferred Shares sold in the Offering to the public by
them exceeds the amount of any damages which the Dealer Manager and the
Soliciting Dealer have otherwise been required to pay by reason of any untrue or
alleged untrue statement or omission or alleged omission.


(f)No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Party who was not guilty of such fraudulent misrepresentation.


(g)For the purposes of this Section 11, the Dealer Manager's officers,
directors, employees, members, partners, agents and representatives, and each
Person, if any, who controls the Dealer Manager within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act shall have the same
rights to contribution of the Dealer Manager, and each officers, directors,
employees, members, partners, agents and representatives of the Company, each
officer of the Company who signed the Registration Statement and each Person, if
any, who controls the Company, within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act shall have the same rights to
contribution of the Company. The Soliciting Dealers' respective obligations to
contribute pursuant to this Section 11 are several in proportion to the number
of Preferred Shares sold by each Soliciting Dealer in the Offering and not
joint.


12.
Termination of this Agreement.



(a)Term; Expiration. Unless sooner terminated by the Company pursuant to Section
12(b) or by the Dealer Manager pursuant to Section 12(c), this Agreement shall
expire at the end of the Offering Period. The date upon which this Agreement
shall have so expired or been terminated earlier shall be referred to as the
"Termination Date". For the avoidance of doubt, from and after the occurrence of
the Termination Date, the Company shall have the right to commence and undertake
preparations to commence a public offering of Preferred Shares.


(b)
Termination by the Company. This Agreement may be terminated by the Company:



(i)At any time for convenience, upon at least thirty (30) days' prior written
notice to the Dealer Manager; or


(ii)Upon written notice of termination from the Company to the Dealer Manager if
any of the following events shall occur:


(A)A Cause Event (as defined below);


(B)A court of competent jurisdiction enters a decree or order for relief in
respect of the Dealer Manager in any involuntary case under the applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appoints a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) of the Dealer Manager or for any substantial part of its
property or orders the winding up or liquidation of the Dealer Manager's
affairs;









--------------------------------------------------------------------------------





(C)The Dealer Manager commences a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consents to the entry of an order for relief in an involuntary case under any
such law, or consents to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
the Dealer Manager or for any substantial part of its property, or makes any
general assignment for the benefit of creditors, or fails generally to pay its
debts as they become due;


As used herein, a "Cause Event" means (1) fraud, criminal conduct or willful
misconduct by or on the part of the Dealer Manager, (2) a representation or
warranty made by the Dealer Manager herein shall prove to be untrue in any
material respect, or (3) a default in the due performance or observance by the
Dealer Manager of any covenant or agreement contained in this Agreement and such
default shall continue unremedied for a period of thirty (30) days after written
notice thereof to the Dealer Manager by the Company.


(c)Termination by Dealer Manager. This Agreement may be terminated by the Dealer
Manager immediately upon written notice of termination from the Dealer Manager
to the Company if any of the following events occur:


(i)A Good Reason Event (as defined below);


(ii)A court of competent jurisdiction enters a decree or order for relief in
respect of the Company or any of its subsidiaries in any involuntary case under
the applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appoints a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Company or any of its subsidiaries or
for any substantial part of its property or orders the winding up or liquidation
of the Company's or any of its subsidiaries' affairs;


(iii)The Company or any of its subsidiaries commences a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consents to the entry of an order for relief in an involuntary case
under any such law, or consents to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Company or any of its subsidiaries or for any substantial part
of their property, or makes any general assignment for the benefit of creditors,
or fails generally to pay its debts as they become due;


(iv)A stop order suspending the effectiveness of the Registration Statement
shall have been issued by the Commission and is not rescinded within 15 business
days after the issuance thereof;


(v)There shall have occurred a Company MAE, whether or not in the ordinary
course of business; or
(vi)A material action, suit, proceeding or investigation of the type referred to
in Section 2(g) shall have occurred or arisen after the date of this Agreement.


As used herein, a "Good Reason Event" means (A) fraud, criminal conduct or
willful misconduct by or on the part of the Company, (B) a representation or
warranty made by the Company herein shall prove to be untrue in any material
respect, or (C) a default in the due performance or observance by the Company of
any covenant or agreement contained in this Agreement and such default shall
continue unremedied for a period of thirty (30) days after written notice
thereof to the Company by the Dealer Manager.


(d)Delivery of Records Upon Expiration or Early Termination. Upon the expiration
or early termination of this Agreement for any reason, the Dealer Manager shall
(i) promptly forward any and all funds, if any, in its possession which were
received from investors for the sale of Preferred Shares for the deposit of
investor funds, (ii) to the extent not previously provided to the Company,
provide a list of all investors who have subscribed for or purchased shares and
all broker-dealers with whom the Dealer Manager has entered into a Soliciting
Dealer Agreement, (iii) notify Soliciting Dealers of such termination, and (iv)
promptly deliver to the Company copies of any sales literature designed for use
specifically for the Offering that it is then in the process





--------------------------------------------------------------------------------





of preparing. Upon expiration or earlier termination of this Agreement, the
Company shall pay to the Dealer Manager all compensation to which the Dealer
Manager is then entitled under Section 5(d) at such time as such compensation
becomes payable.


13.
Miscellaneous.



(a)Survival. The following provisions of the Agreement shall survive the
expiration or earlier termination of this Agreement: Section 8(g); Section 8(l);
Section 9; Section 10; Section 11; Section 12; and Section 13. Notwithstanding
anything else that may be to the contrary herein, the expiration or earlier
termination of this Agreement shall not relieve a Party for liability for any
breach occurring prior to such expiration or earlier termination. In no event
shall the Dealer Manager be entitled to payment of any compensation in
connection with the Offering, other than for completed sales of Preferred Shares
pursuant to Section 5 hereof.


(b)Notices. All notices, consents, approvals, waivers or other communications
(each, a "Notice") required or permitted hereunder, except as herein otherwise
specifically provided, shall be in writing and shall be: (i) delivered
personally or by commercial messenger; (ii) sent via a recognized overnight
courier service; or (iii) sent by facsimile transmission, provided confirmation
of receipt is received by sender and such Notice is sent or delivered
contemporaneously by an additional method provided in this Section 13(b); in
each case so long as such Notice is addressed to the intended recipient thereof
as set forth below:


If to the Company:


CIM Commercial Trust Corporation
17950 Preston Road, Suite 600
Dallas, Texas 75252
Tel: (972) 349-3200
Fax: (972) 349-3269
Attention: Jan Salit 1 David Thompson
With a copy to


CIM Commercial Trust Corporation
c1o CIM Investment Advisors, LLC
4700 Wilshire Boulevard
Los Angeles, California 90010
Fax: (323) 860-4901
Attention: General Counsel
E-mail: generalcounsel@cimgroup.com


If to the Dealer Manager:


CCO Capital, LLC
2398 East Camelback Road, 4th Floor Phoenix, Arizona 85016
Attention: President


Any Party may change its address specified above by giving each Party a Notice
of such change in accordance with this Section 13(b). Any Notice shall be deemed
given upon actual receipt (or refusal of receipt).


(c)Successors and Assigns. No Party shall assign (voluntarily, by operation of
law or otherwise) this Agreement or any right, interest or benefit under this
Agreement without the prior written consent of each other Party. Subject to the
foregoing, this Agreement shall be fully binding upon, inure to the benefit of,
and be enforceable by, the parties hereto and their respective successors and
assigns.







--------------------------------------------------------------------------------





(d)Invalid Provision. The invalidity or unenforceability of any provision of
this Agreement shall not affect the other provisions hereof, and this Agreement
shall be construed in all respects as if such invalid or unenforceable provision
was omitted.


(e)Applicable Law. This Agreement and any disputes relative to the
interpretation or enforcement hereto shall be governed by and construed under
the internal laws, as opposed to the conflicts of laws provisions, of the State
of New York.


(f)WAIVER. EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) RELATED TO OR ARISING OUT OF THIS AGREEMENT. The parties hereto each
hereby irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York and the Federal courts of the United States of America located
in the Borough of Manhattan, New York City, in respect of the interpretation and
enforcement of the terms of this Agreement, and in respect of the transactions
contemplated hereby, and each hereby waives, and agrees not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement may not be enforced in or
by such courts, and the parties hereto each hereby irrevocably agrees that all
claims with respect to such action or proceeding shall be heard and determined
in such a New York State or Federal court.


(g)Attorneys' Fees. If a dispute arises concerning the performance, meaning or
interpretation of any provision of this Agreement or any document executed in
connection with this Agreement, then the prevailing party in such dispute shall
be awarded any and all costs and expenses incurred by the prevailing party in
enforcing, defending or establishing its rights hereunder or thereunder,
including, without limitation, court costs and attorneys and expert witness
fees. In addition to the foregoing award of costs and fees, the prevailing party
also shall be entitled to recover its attorneys' fees incurred in any
post-judgment proceedings to collect or enforce any judgment.


(h)No Partnership. Nothing in this Agreement shall be construed or interpreted
to constitute the Dealer Manager or the Soliciting Dealers as being in
association with or in partnership with the Company or one another, and instead,
this Agreement only shall constitute the Dealer Manager as a broker authorized
by the Company to sell and to manage the sale by others of the Preferred Shares
according to the terms set forth in the Registration Statement, the Prospectus
or this Agreement. Nothing herein contained shall render the Dealer Manager or
the Company liable for the obligations of any of the Soliciting Dealers or one
another.


(i)Third Party Beneficiaries. Except for the Persons referred to in Section 10
and Section 11, there shall be no third party beneficiaries of this Agreement,
and no provision of this Agreement is intended to be for the benefit of any
Person not a Party, and no third party shall be deemed to be a beneficiary of
any provision of this Agreement. Except for the Persons referred to in Section
10 and Section 11, no third party shall by virtue of any provision of this
Agreement have a right of action or an enforceable remedy against any Party.
Each of the Persons referred to in Section 10 and Section 11 shall be a third
party beneficiary of this Agreement.


(j)Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and1or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.


(k)Nonwaiver. The failure of any Party to insist upon or enforce strict
performance by any other Party of any provision of this Agreement or to exercise
any right under this Agreement shall not be construed as





--------------------------------------------------------------------------------





a waiver or relinquishment to any extent of such Party's right to assert or rely
upon any such provision or right in that or any other instance; rather, such
provision or right shall be and remain in full force and effect.


(l)Access to Information. The Company may authorize the Company's transfer agent
to provide information to the Dealer Manager and each Soliciting Dealer
regarding recordholder information about the clients of such Soliciting Dealer
who have invested with the Company on an on-going basis for so long as such
Soliciting Dealer has a relationship with such clients. The Dealer Manager shall
require in the Soliciting Dealer Agreement that Soliciting Dealers not disclose
any password for a restricted website or portion of a restricted website
provided to such Soliciting Dealer in connection with the Offering and not
disclose to any Person, other than an officer, director, employee or agent of
such Soliciting Dealers, any material downloaded from such a restricted website
or portion of a restricted website.


(m)Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterpart copies, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument comprising this Agreement.


(n)Absence of Fiduciary Relationships. The Parties acknowledge and agree that
(i) the Dealer Manager's responsibility to the Company and the Manager is solely
contractual in nature, and (ii) the Dealer Manager does not owe the Company, the
Manager, any of their respective affiliates or any other Person any fiduciary
(or other similar) duty as a result of this Agreement or any of the transactions
contemplated hereby.


(o)Dealer Manager Information. The Parties will expressly acknowledge and agree
as to the information furnished to the Company by the Dealer Manager expressly
for use in the Registration Statement.


(p)Promotion of Dealer Manager Relationship. The Company and the Dealer Manager
shall not promote or advertise their relationship without the approval of the
other Party in advance, provided that nothing in this Section 13(p) shall
prevent or restrict the Company from making any disclosures required by
securities laws, rules or regulations or applicable stock exchange rules or
listing standards.


(q)Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return it to us, whereupon this instrument will become a binding
agreement between you and the Company in accordance with its terms.


[Signatures on following page]









































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have each duly executed this Amended and
Restated Dealer Manager Agreement as of the date first set forth above.




CIM COMMERCIAL TRUST CORPORATION


By:    /s/ David Thompson

    Name:    David Thompson

    Title:    Chief Executive Officer

 
CIM SERVICE PROVIDER, LLC



By:    /s/ David Thompson

    Name:    David Thompson

    Title:    Chief Executive Officer

 
CCO Capital, LLC



By:    /s/ Emily Vande Krol

    Name:    Emily Vande Krol

    Title:    President








